DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprises or comprising” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a high portion operable to cover a thigh of the wearer, in claim 4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is recites the limitation “a thigh portion operable to cover a thigh of the wearer”, renders the claim indefinite because it is unclear which structure encompassed by such limitation.  Since fig.6 shows it may be covering only a calf portion of the wearer.  Therefore, the claim is interpreted to mean that “a calf portion”.
Claim 18 recites “a method of transforming a sock into a footwear”, renders the claim indefinite because the term “the method of transforming is not equally to a method of making”.  For the purpose of examination and as best understood the limitation is interpreted to mean that claims 18-20 as a method of using the footwear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 7-9,11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raza et al. (11033070—hereinafter, Raza).

Regarding claims 1 and 14, 16, Raza discloses a footwear (fig.4), comprising: a sock (200) comprising a foot portion and operable to cover a foot of a wearer (fig.2); an insert (104) having substantially a shape of the foot of the wearer and inserted inside the sock and attached to an inner surface of the foot portion of the sock; and a sole (202) having substantially the shape of the foot of the wearer and disposed outside the sock and attached to an outer surface of the foot portion of the sock (fig.4).
Regarding claims 2-4, Raza discloses wherein the sock further comprises an ankle portion operable to cover an ankle of the wearer (fig.2); wherein the sock further comprises a calf portion operable to cover a calf of the wearer (fig.2); wherein the sock further comprises a thigh portion operable to cover a calf of the wearer (fig.2); 
Regarding claims 7-8, 10, 15, Raza discloses the footwear of claim 1, wherein the insert is made from one of suede, cloth, and polymers (col.4, lines 5-15); wherein the insert is attached to the inner surface of the foot portion of the sock via at least one of an adhesive and stitching (fig.3 and col.8, lines 28-60); wherein the at least one of an adhesive and stitching is applied to a perimeter of the insert (fig.3 and col.8, lines 28-60).
Regarding claims 11-13, 17. The footwear of claim 1, wherein the sole is made from polymers (col.8, lines 28-36); wherein the sole further comprises treads (the bottom surface 204 is serrated for traction during walking, col.8, lines 65-67) on an outer surface of the sole; wherein the sole is attached to the outer surface of the foot portion of the sock via at least one of an adhesive and stitching (fig.2 and col.8, lines 61-col.9, lines 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raza et al. (11033070—hereinafter, Raza) in view of Hua (2006/0253962).

Regarding claim 5, Raza does not disclose the sock is made from one of cloth, spandex, silk, and leather.  However, Hua teaches another sock garment (fig.1).  Furthermore, par [0016] states that a sock is formed by silk material and/or any material that worm on the wearer foot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide silk material to form the sock of Raze as taught by Hua in order to provide insulation and keep warm for the footwear.  
Regarding claim 10, Raza does not disclose the stitching is made from at least one of a fiber, a thread, a yarn, and a cord. However, fig.2 shows the insert F inserted inside of the sock B by stitching, gluing or associated art related to mutual joining together of material (par [0014]).  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide stitching method for fiber yarn to stitch the insert to the sock of Raza as taught by Hua in order to attach one know component to another involves routine skill in the art of stitching.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raza et al. (11033070—hereinafter, Raza) in view of Tamm (2016/0095377).
Regarding claim 6, Raza does not disclose the sock comprises ornamental designs on an outer surface of the sock.  However, Tamm teaches another sock garment article (fig.10) shows a plurality of pattern designs disposed on the surface of the sock; and par [0073] states that the invention allows for individual designs of a sports shoe by the use of knitwear which can be formed with individual, colored yarns, graphics, logos, patterns, etc.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide logos on the surface of sock of Raza as taught by Tamm in order to provide a logos of the sock.

Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Raza et al. (11033070—hereinafter, Raza).
Regarding claims 18-20, Under the principles of combination, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes an device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) MEPEP 2112.02.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/           Primary Examiner, Art Unit 3732